Citation Nr: 0419403	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, described as post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran served on active duty from January 1964 to June 
1967, including service in Vietnam from August 1965 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A Travel Board hearing was held before the Veterans Law Judge 
sitting at the RO in January 2004.  A transcript of that 
hearing is in the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

The veteran asserts that he presently has PTSD that resulted 
from his period of service.  An RO record dated in March 1997 
reveals that the veteran's claims file could not be located 
and was presumed lost.  The current claims file has been 
reconstructed from available evidence.  His service medical 
files are not available.  

VA treatment records reveal that the veteran has been 
diagnosed and treated for a history of depression.  In June 
2002 he underwent a VA evaluation for PTSD.  The examiner 
noted the veteran was being treated for dysthymia.  He also 
had some PTSD symptoms although he did not meet the full 
criteria for a diagnosis of PTSD.

In a January 2003 VA PTSD examination, the examiner noted 
that the veteran's claims file was not available prior to the 
examination.  The diagnoses were depressive disorder, alcohol 
dependence in remission, anxiolytic abuse (valium, etc) in 
remission and nicotine dependence.  The examiner noted that 
the veteran did not present sufficient symptoms for a 
diagnosis of PTSD.  

During the January 2004 Travel Board hearing the veteran 
testified that he had been treated "up until about five or 
six years ago," by Dr. T.A. Newman.

In addition, the veteran provided testimony and has offered 
statements regarding several stressors which occurred during 
service in Vietnam.  These stressors may be verifiable to 
support his claim with some additional information from the 
veteran.  The RO should request such stressor information 
from the veteran.

Subsequent to the Travel Board hearing, in February 2004, the 
RO received a letter from Thomas A. Neumann, M.D., noting 
that he treated the veteran since January 1980, and that he 
had, "a long history of depression and suffers from PTSD."  
He noted that he had the veteran's medical records and would 
provide them if necessary.  The RO should request these 
records from Dr. Neumann.

The "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995); see also 38 C.F.R. 
§ 3.159(c)(4) (2003).  This medical examination must consider 
the records of prior medical examinations and treatment in 
order to assure a fully informed decision.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  In light of the foregoing, the 
Board is of the opinion that the January 2003 VA PTSD 
examination was inadequate, as the examiner was not provided 
with the veteran's claims file and medical records prior to 
that examination.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1. The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for any 
psychiatric disorders.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.  In 
particular, the records of Dr. Thomas A. 
Neumann, 212 South Chestnut Street, 
Tallulah, Louisiana 71282-4204 should be 
obtained.  

3.  The RO should request that the 
veteran provide specific details, to 
include names, dates, and circumstances 
(i.e., the who, what, when and where 
facts), for all claimed stressors related 
to his service in Vietnam.  If the 
veteran provides the requested details as 
to stressors, contact the Commandant of 
the Marine Corps, Headquarters United 
States Marine Corps, MMSB 10, 2008 Elliot 
Road, Suite 201, Quantico, VA 22134- 
5030, or any other agency such as the 
National Archives and Records 
Administration (NARA) or the National 
Personnel Records Center (NPRC), for 
evidence to corroborate his alleged 
stressors.  

4.  Following the receipt of the 
aforementioned report, the RO should make 
a specific determination, based on the 
complete record, as to whether the 
veteran was exposed to a claimed stressor 
or stressors in service, and if so, to 
identify the nature of the specific 
stressor or stressors.  The RO must 
specify for the record, which, if any, of 
the claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.

5.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the existence and date of 
onset or etiology of any currently 
manifested psychiatric disorder.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  
The claims folder must be made available 
to the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The 
examiner should offer opinions as to the 
date of onset for any psychiatric 
disorder identified and state whether any 
psychiatric disorder is related to the 
veteran's military service.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only in-
service stressors verified by the RO may 
be relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner must specifically identify 
the stressor upon which the diagnosis is 
based.  A complete rationale for all 
opinions offered should be provided.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

